DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/16/2020, with respect to the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims under this section has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 4, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0000576 A1 to Yokokawa (hereinafter “Yokokawa) in view of US 2014/0342630 A1 to Amtmann (hereinafter “Amtmann”).
For claim 1, Yokokawa discloses a weaving loom (1) for weaving a near-net shape fabric, comprising:
	a warp delivery unit (elements 3, 5, and 7, see annotated fig. 1 below);

    PNG
    media_image1.png
    962
    1258
    media_image1.png
    Greyscale

	a shed formed by heddles for moving warp yarns (heddles 10 on heddle frames 9);
	a shedding mechanism for moving each heddle of the heddles vertically along a corresponding vertical path (para 0025);
	a weft insertion means for inserting a weft yarn in the shed and for releasing the weft yarn at a given position along a weft axis (paras 0025, 0030, wherein a width/length along the weft axis is interpreted as a given position along said axis); and
	a weft delivery means for delivering the weft yarn to the weft insertion means (rapier components 49, 51, and 53);
	wherein the weft insertion means is provided with a programmable clamping means for grasping a first end of the weft yarn to draw the weft yarn into the shed (rapier heads 49 transfer and receive the wefts H, para 0030)
	Yokokawa does not specifically disclose wherein the weft insertion means releases the weft yarn at any predetermined position along the weft axis.
	However, attention is directed to Amtmann teaching an analogous woven fabrics and processes for making the same (para 0002 of Amtmann). Specifically, Amtmann teaches it is known in the art for select wefts, in certain portions of the weave, to extend only part way between the opposite lateral edges of the woven fabric performed by (para 0031 of Amtmann). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Yokokawa would be modified by Amtmann wherein the weft insertion means releases the weft yarn at any predetermined position along the weft axis, for purposes of creating a weaving pattern based on the shape of the finished product, as taught by Amtmann (para 0031 of Amtmann). 
	The modified Yokokawa continues to teach:
	wherein the shedding mechanism includes actuators programmable to semi-close the shed around the inserted weft yarn at any predetermined position along the weft axis (para 0028) 
	
	For claim 3, the modified Yokokawa does teach the weaving loom according to claim 1, wherein, when the shed is semi-closed around the weft yarn, each actuator of the actuators controls a position of a corresponding heddle of the heddles along the corresponding vertical path and a corresponding shed opening angle (para 0028). 

	For claim 4, the modified  Yokokawa does teach the weaving loom according to claim 1, wherein the shed is semi-closed around the weft yarn gradually along the weft axis, depending on the given position of the weft yarn along the weft axis (see para 0028 of Yokokawa wherein the plurality of heddle frames are driven by a heddle servo motor together with an encoder detecting the position of the heddle wherein the servo driver performs feedback control based on a control signal input from the control device to monitor and control the position and/or speed of the heddles). 

	For claim 10, the modified Yokokawa does not specifically disclose the weaving  loom according to claim 1, wherein, for each pick, a position of each said heddle along the corresponding vertical path is controlled on the basis of a predetermined profile selected between at least two of the following profiles: a first profile based on a first generic profile, which goes gradually from a fully closed position to a fully open position and then back to the fully closed position;  a second profile based on a second generic profile, which goes gradually from the fully closed position to an open position, then to a semi-closed position, and finally back to the fully closed position; a third profile based on a third generic profile, which goes gradually from the fully closed position to the open position, then to the semi-closed position, then to the open position and finally back to the fully closed position.  
However, the modified Yokokawa does teach wherein the plurality of heddle frames are driven by a heddle servo motor together with an encoder detecting the position of the heddle wherein the servo driver performs feedback control based on a control signal input from the control device to monitor and control the position and/or speed of the heddles, para 0028 of Yokokawa. Therefore, one skilled in the art would readily understand the controllable heddles of Yokokawa are capable of performing the recited profiles for purposes of controlling a tension on inserted wefts and creating a desired weaving pattern based on the intended result of the operator. 

For claim 11, the modified Yokokawa does not specifically disclose the weaving loom according to claim 10, wherein each predetermined profile is defined by at least one parameter representative of its deviation from a corresponding generic profile.  
However, as explained in the discussion for claim 10 above, one skilled in the art would readily understand the controllable heddles of Yokokawa are capable of performing the recited profiles. Any deviation from these profiles are well within the level of ordinary skill and are obvious in light of the above teachings for purposes of controlling a tension on inserted wefts and creating a desired weaving pattern based on the intended use of the operator. Therefore, the burden is on the Applicant to prove otherwise.

For claim 12, the modified Yokokawa does not specifically disclose the weaving loom according to claim 1, wherein at least two weft yarns, having a cumulated total length smaller than a fabric width, are inserted within the shed during successive picks and are released, at different locations along the weft axis, with no overlapping lengths along the at least two weft yarns between the different locations.  
However, attention is directed again to Amtmann teaching an analogous woven fabrics and processes for making the same (para 0002 of Amtmann). Specifically, Amtmann teaches it is known in the art for select wefts in certain portions of the weave extend only part way between the opposite lateral edges of the woven fabric performed by (para 0031 of Amtmann). Also see fig. 3 of Amtmann below teaching successive picks of the weft portions are sized smaller than the width of the shed with no overlap at different locations. 

    PNG
    media_image2.png
    460
    599
    media_image2.png
    Greyscale

Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date wherein the modified Yokokawa could produce at least two weft yarns, having a cumulated total length smaller than a fabric width, are inserted within the shed during successive picks and are released, at different locations along the weft axis, with no overlapping lengths along the at least two weft yarns between the different locations, as taught by Amtmann for similar reasons as those discussed above for claim 1.

For claim 13, the modified Yokokawa does teach the weaving  loom according to claim 1, wherein the shedding mechanism is a Jacquard shedding mechanism including electric actuators (see paras 0029, 0035, 0039, 0049, and 0054 of Yokokawa). 

For claim 15, the modified Yokokawa does not specifically disclose a near-net shape fabric including warp yarns and weft yarns, wherein said near-net shape fabric is made on the weaving loom of claim 14, and the near-net shape fabric includes at least one weft yarn with a total length smaller than a width of the fabric and different layers of superposed weft yarns with different lengths.
However, attention is directed again to Amtmann teaching an analogous woven fabrics and processes for making the same (para 0002 of Amtmann). Specifically, Amtmann teaches it is known in the art for select wefts in certain portions of the weave extend only part way between the opposite lateral edges of the woven fabric performed by (para 0031 of Amtmann). Also see fig. 3 of Amtmann below teaching successive picks of the weft portions are sized smaller than the width of the shed with no overlap at different locations. 

    PNG
    media_image2.png
    460
    599
    media_image2.png
    Greyscale

Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date wherein the modified Yokokawa could produce 
a near-net shape fabric including warp yarns and weft yarns, wherein said near-net shape fabric is made on the weaving loom of claim 14, and the near-net shape fabric includes at least one weft yarn with a total length smaller than a width of the fabric and different layers of superposed weft yarns with different lengths, as taught by Amtmann for similar reasons as those discussed above for claims 1 and 14. 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa in view of Amtmann, and in further view of US 6,119,733 A to Arndt (hereinafter “Arndt”). 
	For claim 2, the modified Yokokawa does not specifically disclose the weaving loom according to claim 1, further comprising a programmable cutting means for cutting the weft yarn at a length defined for each pick.
	However, attention is directed to Arndt teaching a controllable weft thread and clamping apparatus including an actuated clamp element (Abstract of Arndt). Specifically, Arndt teaches the clamping or holding of the next ready weft thread portion is maintained continuously until the beat-up weft thread portion has been cut from the next ready weft thread portion (col 5, line 49 to col.6 line 19 of Arndt). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Yokokawa would be further modified to comprise a programmable cutting means for cutting the weft yarn at a length defined for each pick, as taught by Arndt, for purposes of creating a weaving pattern based on the shape of the finished product. 

	For claim 7, the modified Yokokawa does not specifically disclose the weaving loom according to claim 1, wherein the weft yarn is cut at a predetermined length after the programmable clamping means grasps the first end and before the weft insertion means inserts the weft yarn in the shed.  
	However, attention is directed to Arndt teaching a controllable weft thread and clamping apparatus including an actuated clamp element (Abstract of Arndt). Specifically, Arndt teaches the clamping or holding of the next ready weft thread portion is maintained continuously until the beat-up weft thread portion has been cut from the next ready weft thread portion (col 5, line 49 to col.6 line 19 of Arndt). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Yokokawa would be further modified wherein the weft yarn is cut at a predetermined length after the programmable clamping means grasps the first end and before the weft insertion means inserts the weft yarn in the shed, as taught by Arndt for purposes of creating a weaving pattern based on the shape of the finished product.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa in view of Amtmann, and in further view of US 2012/0190257 A1 to Siebert (hereinafter “Siebert”).  
For claim 14, the modified Yokokawa does not specifically disclose the weaving  loom according to claim 1, wherein the weaving loom is configured to weave a fabric including different layers of superposed weft yarns, these different layers obtained either by simultaneously inserting superposed weft yarns into superposed sheds or by successively inserting weft yarns, into successive sheds and by interlacing these groups of weft yarns via binding warp yarns to form stacks of weft yarns, wherein the weaving loom is set so that a location, a length of the superposed weft yarns, and a number of weft yarns in a stack are adjusted for each pick.  
	However, the limitation is interpreted as functional and does not positively recite a structural limitation, but instead, require an ability to so perform and/or function. Further attention is directed to Siebert teaching an analogous method of forming a multilayered woven structure (Abstract and paras 0005, 0013-0025 of Siebert). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified loom of Yokokawa would be further modified by the teachings of Siebert such that Yokokawa would be capable of forming the recited structure. Since Yokokawa as currently modified teaches the structure of the loom device, there would be a reasonably expectation for the structure to perform the recited function, The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732